DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 15, drawn to a method for dissolving lignin in an aqueous medium, classified in C08L97/005;
Group II, claims 7-9, drawn to a method for preparing a resin, classified in C08L97/005;
Group III, claims 10-14, drawn to a method for increasing the solubility of lignin in an aqueous medium, classified in C08L97/005;

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The International Search Report provides a reference (CN 101348698B A1 listed as an X Reference) that anticipates the common feature to Groups I, II and III.
Thus, the common feature cannot qualify as a “special technical feature” for each of the identified groups as it does not provide contribution over the prior art. 
.
During a telephone conversation with Patrick Smith on February 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 
Claim Analysis
3.	Summary of Claim 1:
A method for dissolving lignin in an aqueous medium comprising the steps of 

a) mixing lignin, alkali and formaldehyde in an aqueous medium; 

b) mixing until a solution of lignin in the aqueous medium has been obtained; 

wherein the molar ratio between the formaldehyde and lignin monomer is 0.4 or less.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxiang, et al. (CN 101348698 as listed on the IDS dated 11/14/2019.
	Regarding claims 1-3, Fuxiang et al. teach a preparation method comprising adding a formaldehyde solution, alkali lignin and water forming a solution (claim 1), wherein the solution is stirred and mixed evenly [0090].
	Fuxiang et al. are silent on the molar ratio of the formaldehyde to lignin.
	Fuxiang et al. teach a broad range for the mass ratio of lignin to formaldehyde (3:1 – 30:1) and further teach the mass ratio can be controlled to ensure the proper solid content of the system [0009]. As such, the molar ratio of the formaldehyde to the lignin will affect the resulting solid content of the final solution.  Therefore, the molar ratio of formaldehyde to lignin can be optimized to reach the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
  
6.	Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxiang, et al. (CN 101348698 as listed on the IDS dated 11/14/2019 in view of Pietarinen, et al. (WO 2013/144454 as listed on the IDS dated 11/14/2019).
	Fuxiang et al. teach the method according to claim 1 as set forth above and incorporated herein by reference. Fuxiang et al. teach the lignin is from black liquor [0015].
	Regarding claims 4, 5 and 15, Fuxiang et al. are silent regarding the lignin being isolated and/or purified before step a). Regarding claim 6, Fuxiang et al. are further silent on the alkali being selected from sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, or mixtures thereof.
	Pietarinen et al. teach a method for increasing the reactivity of lignin, wherein the lignin originates from black liquor and wherein the lignin can be separated from the black liquor (p. 6 line 35) thereby reading on the “isolated” as required by claims 4, 5 and 15. Pietarinen et al. further teach the lignin is essentially pure (p. 5 lines 7-10) thereby reading on the “purified” as required by claim 15. PIetarinen et al. teach the alkali is sodium hydroxide (p. 19, Example 1) as required by instant claim 6. Pietarinen et al. offer the motivation of choosing the step of isolating and purifying the lignin and choosing the sodium hydroxide as the alkali due to these component’s ability to increase the reactivity of the lignin (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the purified and isolated lignin and the sodium alkali of Pietarinen et al. in the method of Fuxiang et al., thereby arriving at the claimed invention.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763